DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Taiwan Semiconductor Manufacturing Co., Ltd. application filed with the Office on 27 May 2022.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 7 September 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the transistor".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Wang (US 2014/0054174 A1; hereinafter, “Wang”) in view of a US Patent Application Publication to Pollack, et al. (US 2008/0044893 A1; hereinafter, “Pollack”).

Regarding claim 15, Wang discloses high-voltage microfluidic droplets actuation by low-voltage fabrication technologies (Title) and use of the same  (which reads upon the instantly claimed, “[a] method”).  Wang teaches transporting droplets (205) in a microfluidic channel ([0027]) using electrodes ([0027]; which reads on “transporting the droplet . . .into a microfluidic channel using an electrode”).  Wang further teaches a bottom plate 207 contains an array of individually controllable electrodes 208, and the top plate 202 is coated with a continuous electrode 201, wherein a high-voltage AC is supplied to the continuous electrode, and includes a dielectric insulator 206 coated with a hydrophobic film 203, to the plates to decrease the wettability of the surface and to add capacitance between the droplet and the control electrode.  This lead to moving a droplet by applying a ground to an electrode adjacent to a deactivated electrode (209 and 210, respectively) ([0027]; which reads on “wherein the electrode is configured to change a contact angle of the droplet above the electrode when a first voltage is applied to the electrode”).  Additionally, Wang teaches a logic '1' state is able to be used for droplet detection that the electrode on the bottom plate is charged up to VDD and then discharged. The discharging speed is able to be depends on the RC time constant of the capacitance of the electrode. An electrode with droplet on top of it has bigger capacitance than the one without droplet on top. By measuring the discharging (or charging) speed, the droplet is able to be detected ([0028]; which reads on “wherein the electrode is configured for assessment of a state of the droplet based on a second voltage sensed at the electrode”).
Wang does not explicitly teach a first reservoir or a microfluidic grid.
However, Pollack discloses a multiwell droplet actuator, system and method (Title), wherein is taught reservoir from which droplets are provided and a grid of microfluidic channels (e.g., Figure 9).
At the time of the filing of the present application, it would have been obvious to incorporate the reservoirs and microfluidic grid taught by Pollack into the methodology taught by Wang as it would allow for more complex chemical analysis.

Regarding claims 17 and 18, Pollack teaches reagents and transporting on the microfluidic grid (Figure 9).

Regarding claim 19, Wang teaches a logic '1' state is able to be used for droplet detection that the electrode on the bottom plate is charged up to VDD and then discharged. The discharging speed is able to be depends on the RC time constant of the capacitance of the electrode. An electrode with droplet on top of it has bigger capacitance than the one without droplet on top. By measuring the discharging (or charging) speed, the droplet is able to be detected ([0028]).

Regarding claim 20, Wang teaches a ground is applied to an electrode 209 adjacent to a deactivated electrode 210 by putting the electrode 212 into a high-impedance mode.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Wang reference is considered the closet prior art to the present claims.  However, Wang does not teach nor suggest a sensing film that is an ion sensing film, as required by each of instant independent claims 1 and 9.  Additionally, this limitation is present in instant claim 16.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
22 October 2022